Citation Nr: 0819093	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased (compensable) rating for 
hearing loss.  

2.	Entitlement to an increased (compensable) rating for left 
arm condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  This service included service in the Republic of 
Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.	Audiometric testing shows that the veteran's hearing loss 
is manifested by Level I hearing in each ear.

2.	Current medical evidence shows no malunion or loss of 
range of motion from the veteran's service connected left 
arm disability.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to a compensable rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, Diagnostic Code (DC) 6100, 4.86 (2007).

2.	The criteria for entitlement to a compensable rating for a 
left arm condition have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.10, 4.40, 4.71a, DC 5206, 5207, and 
5211 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in March 2003, prior 
to the initial adjudication of his claim in the May 2005 
rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the letter states, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This satisfies the fourth 
"element."

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In this case, the veteran received Dingess notice in May 2006 
as part of the Statement of the Case.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;  
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the May 2006 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
and provide with examples of the types of medical and lay 
evidence that are relevant to establishing entitlement to 
increased compensation.  Specifically, the letter asks that 
the veteran provide or alert the VA to the existence of: 

*	Statements from employers as to job performance, 
lost time, or other information regarding how your 
condition(s) affect your ability to work; or
*	Statements discussing your disability symptoms 
from people who have witnessed how they affect you.

Nevertheless, the May 2006 VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The veteran's statement in his January 2006 Notice of 
Disagreement (NOD) includes reference to his range of motion, 
which indicates that he had actual knowledge of what was 
necessary to substantiate his left arm disability claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Likewise, his NOD refers to audiological examinations 
provided at the VA Medical Center, stating, "records will 
show that my condition (hearing loss) warrants a higher 
evaluation than 0%."  Such statements suggest that the 
veteran is aware of the need to prove his hearing loss 
through audiological test results.
 
The veteran reported for routine audiological testing at a VA 
medical center in February 2005.  During this visit, the 
veteran underwent a battery of audiological testing that 
closely followed the criteria required for service connected 
hearing loss.  See 38 C.F.R. § 4.85 (2007).  The record also 
indicates that the veteran received notice of and reported 
for May 2005 and March 2006 VA examinations for his left arm 
disability, during which he provided a detailed medical 
history.  He received a physical examination, the results of 
which paralleled the relevant diagnostic criteria, in this 
case, DC 5211.  See 38 C.F.R. § 4.71a (2007).  These 
examinations, along with the veteran's access to his VA 
examination report, reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claims.

Finally, the May 2006 statement of the case (SOC) set forth 
the rating criteria applicable to the hearing loss and left 
arm disability claims.  The veteran was accordingly made well 
aware of the requirements for increased ratings for these 
disabilities pursuant to the applicable rating criteria and 
such action thus satisfies the third notification requirement 
of Vazquez-Flores.  Hence, the Board finds that all of these 
factors, combined, demonstrate that a reasonable person could 
have been expected to understand what was needed to 
substantiate the claims for increase; and as such, VA's 
notice deficiency in this regard is deemed harmless.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In April 
2006, he stated that he had no further evidence to submit.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7 (2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Hearing Loss Claim

Hearing Loss Specific Laws and Regulations

In an August 1970 rating decision, the veteran was granted 
service connection for hearing loss, evaluated as 0 percent 
disabling, with an effect date of April 24, 1970, under 38 
C.F.R. § 4.85 (2007).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2007).

To determine the puretone threshold average, for use in 
Tables VI and VIa, the results for each of the four specified 
Hertz levels (1000, 2000, 3000, and 4000) are added and that 
sum divided by four.  38 C.F.R. § 4.85(d) (2007).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2007).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e) (2007).

Specific provisions are in effect for "exceptional patterns 
of hearing impairment," specifically cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2007).  

Hearing Loss Analysis

The veteran underwent an audiological examination in February 
2005.  The puretone thresholds at each of the four specified 
frequencies are as follows: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Right Ear
20
30
55
75
Left Ear
15
25
45
75

Thus, the puretone threshold average for the right ear is 45 
(20+30+55+75 = 180; 180/4 = 45) and the puretone threshold 
average for the left ear is 40 (15+25+45+75 = 160; 160/4 = 
40).  Speech recognition was 96% for both ears.

Under Table VI, both ears are assigned Roman numeral "I."  
Under Table VII, if both ears are rated "I," then a 0 
percent (noncompensable) rating is warranted.  See 38 C.F.R. 
§ 4.85 (2007).

While the Board acknowledges that the veteran's hearing has 
worsened in the years since he was initially service 
connected for hearing loss in August 1970, the criteria for a 
higher evaluation of 10 percent still have not been met.  Id.  
Likewise, the veteran's hearing loss does not meet the 
criteria of an exceptional pattern under 38 C.F.R. § 4.86 
(2007).  Specifically, neither ear has pure tone threshold 
levels at or above 55 decibels across the four specified 
frequencies.  Likewise, although both ears have a pure tone 
threshold at 1000 Hertz under 30 decibels, neither ear has a 
70 decibel or higher pure tone threshold at 2000 Hertz.  
Therefore, a rating in excess of 0 percent for hearing loss 
is not warranted.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, including consideration of the one-year period before 
the claim was received has his disability been compensable.  
Hart, supra.



Left Arm Condition Claim

Left Arm Condition Specific Laws and Regulations

In an August 1970 rating decision, the veteran was service 
connection for a left ulna disability, evaluated as 
noncompensable, with an effect date of April 24, 1970, under 
38 C.F.R. § 4.71a, DC 5211.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2007).  In this case, 
evidence reflects that the veteran is right-handed.

Under DC 5211, impairment of the ulna or the minor, non-
dominant arm with malunion or bad alignment warrants a 10 
percent disability rating.  Nonunion in the lower half or 
nonunion in the lower half, with false movement, but without 
loss of bone substance or deformity warrants a 20 percent 
rating.  A maximum rating of 30 percent rating is warranted 
if there is nonunion in the lower half, with false movement, 
and with loss of bone substance or deformity (one inch or 
more) and marked deformity.

Limitation of flexion of the minor forearm to 100 degrees 
would warrant a 10 percent rating, with higher ratings up to 
40 percent being warranted for lesser degrees of flexion, 
under DC 5206, while limitation of extension of the minor 
forearm to 45 degrees would warrant a 40 percent rating, with 
higher ratings up to 50 percent being warranted for higher 
degrees of limited extension, under DC 5207.  38 C.F.R. § 
4.71a, DCs 5206, 5207 (2007).

Plate I of Section 4.71 of the Schedule provides a 
standardized description of ankylosis and joint motion 
measurement.  Pursuant to Plate I, normal forearm pronation 
is from zero to 80 degrees, normal forearm supination is from 
zero to 85 degrees, normal wrist dorsiflexion (extension) is 
from zero to 70 degrees, and normal wrist palmar flexion is 
from zero to 80 degrees. 38 C.F.R.  § 4.71, Part 4, Plate I 
(2007).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2007) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).  Inquiry must also be made as to 
weakened movement, excess fatigability, incoordination, and 
reduction of normal excursion of movements, including pain on 
movement. 38 C.F.R. § 4.45 (2007).

Left Arm Condition Analysis

In order for the veteran's left arm condition to be 
compensable, he must show malunion of the ulna with bad 
alignment, the requirement for a 10 percent disability 
rating.  See 38 C.F.R. § 4.71, DC 5211.  The May 2005 
examination specifically notes that there is no "malunion/ 
nonunion/loose motion/false joint."  Furthermore, according 
to a March 2006 medical examination, an x-ray showed an "old 
healed fracture of the mid shaft ulna without evidence of 
dislocation."  These findings clearly show that a rating of 
10 percent is not warranted.

A February 2005 physical examination notes a full range of 
motion.  The March 2006 VA examination also tested the 
veteran's range of motion.  The examiner notes that the 
veteran's "range of motion is within normal limits, 
bilaterally."  His left forearm supination is from 0-85 
degrees and his left forearm pronation is 0-80 degrees.  
Under Plate I, this is a full range of motion.  See 38 C.F.R. 
§ 4.71, Plate I (2007).  

The Board has considered whether an increased disability 
rating is warranted for the veteran's left arm disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  As 
explained above, February 2005 physical examination notes a 
full range of motion while the March 2006 VA examination 
likewise revealed a normal range of motion.  The May 2005 
examiner specifically noted "there are no significant 
[disabling] effects for this condition."  Therefore, 
although it has no reason to doubt that the veteran's 
complaints of pain and tenderness in his forearm, the Board 
is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

As with the above hearing loss claim, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, including consideration of the one-year period before 
the claim was received has the veteran's left arm disability 
been compensable.  Hart, supra.


ORDER

Entitlement to an increased (compensable) rating for hearing 
loss is denied.

Entitlement to an increased (compensable) rating for left arm 
condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


